DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 59-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/10/22.

Claim Objections
Claim 55 is objected to because of the following informalities:  In line 2, it appears ‘location’ should be ‘positional’.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 47 and 51-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews et al (WO 2014/001963 -cited by applicant, with citations made to corresponding US Pub 2015/0173706).
Re claim 47: Andrews discloses a method of generating a 3D ultrasound image (see Abstract), comprising:
acquiring a 3D volumetric data set corresponding to a 3D imaging volume of an ultrasound probe in a 3D detection volume [0022; see the 3D probe and the volume 100];
acquiring a position of the ultrasound probe with respect to the 3D detection volume [0018; see the probe orientation marker which indicates probe position];
acquiring a position of an interventional medical device with respect to the 3D detection volume [0019; see the see the needle guide and corresponding needle with position/location determination with respect to the detection volume 100];
determining a position of the interventional medical device relative to the 3D imaging volume of the ultrasound probe [0019; see the needle guide and corresponding needle with the corresponding location determination relative to the imaging volume of the probe 12];
determining an interventional medical device-aligned plane that intersects with a longitudinal axis of the interventional medical device [0028; see the identified scan plane which intersects the longitudinal axis];
extracting a texture slice from the 3D imaging volume for a corresponding interventional medical device-aligned plane positional and rotational orientation [0028; see the “thick slice image” that is extracted];
mapping the texture slice onto the interventional medical device-aligned plane [0028; see the identified scan plane that is converted to be displayed as the single thin or thick plane]; and
rendering the interventional medical device-aligned plane as a 3D ultrasound image and displaying the rendered 3D ultrasound image on a display screen [0027, 0028; see the display of the 3D image].
Re claim 51: The mapping comprises mapping texture coordinates of the texture slice to coordinates of the interventional medical device-aligned plane within the 3D imaging volume [0028; see the identified scan plane converted relative coordinates of the 3D imaging volume as shown in Fig 6].
Re claim 52: Views of the 3D ultrasound image include the interventional medical device with respect to the interventional medical device-aligned plane [0031; see the 3D image related with the 2D insertion plane image].
Re claims 53, 54: The interventional medical device-aligned plane is a plurality of synthetic planes automatically generated in the 3D imaging volume for rendering and display at the display screen and is at least a coronal, sagittal, and axial plane [0028; the desired scan plane is determined via scan line processor, which indicates it is a synthetic plane to be rendered and displayed, and which includes the coronal, sagittal, and axial plane if desired].
Re claim 55: The method includes dynamically and continuously updating the location and rotational orientation of the ultrasound probe and the interventional medical device relative to the 3D detection volume [0006, 0031; see the automatic alignment of the plane of needle insertion and see the real time imaging which corresponds to dynamic and continuous updating of the probe and needle location and orientation].
Re claim 56: Each of the acts of the method is implemented as program instructions executed by a processor circuit (Fig 7; see the processing and corresponding instructions).

Allowable Subject Matter
Claims 48-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793